NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 11a0143n.06

                                           No. 09-6186
                                                                                       FILED
                            UNITED STATES COURT OF APPEALS                         Mar 10, 2011
                                 FOR THE SIXTH CIRCUIT                        LEONARD GREEN, Clerk


UNITED STATES OF AMERICA,                                )
                                                         )
          Plaintiff-Appellee,                            )
                                                         )
v.                                                       )   On Appeal from the United States
                                                         )   District Court for the Western
MAURICE FRAZIER,                                         )   District of Tennessee
                                                         )
          Defendant-Appellant.                           )



Before:          BOGGS, GRIFFIN, and KETHLEDGE, Circuit Judges.

                 BOGGS, Circuit Judge. Defendant Maurice Frazier was convicted on five counts of

robbery affecting interstate commerce in violation of 18 U.S.C. § 1951 (the “Hobbs Act”), and five

counts of using a firearm in connection with a crime of violence, in violation of 18 U.S.C. § 924(c).

He appeals the convictions on the ground that the offenses must have had a substantial effect on

interstate commerce to satisfy the commerce element of the Hobbs Act, required for federal

jurisdiction. Because only proof of a de minimis effect on commerce is required, however, we affirm

the convictions.

                                                 I

          Frazier robbed five Memphis, Tennessee businesses in February and March 2006. He does

not dispute that he committed the robberies, challenging only the interstate commerce element of the

convictions. During Frazier’s jury trial, the government presented evidence of the interstate nexus
No. 09-6186
United States v. Frazier

of each offense. First, Frazier took between $2,400 and $2,700 from the A&R Bar-B-Que, which

sold pork originating in Mississippi, for which the restaurant sent payment to an address in Georgia.

Second, Frazier robbed the cash register of a Family Dollar Store, which sold goods originating from

out of state. Third, Frazier robbed a McDonald’s restaurant, which ordered supplies from a national

purchasing company. Fourth, Frazier robbed a Sonic restaurant, which sold products ordered from

out-of-state vendors and delivered from a Mississippi distribution center. And fifth, Frazier took

$300 from the Memphis Plaza Hotel, which catered to out-of-state guests and used a credit card

machine. Frazier was apprehended during a sixth robbery, during which his gun, manufactured in

California, was recovered.

       Frazier was charged on December 18, 2008, with five counts of robbery affecting commerce,

in violation of the Hobbs Act; five counts of use and carriage of a firearm in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c); and one count of felony possession of a firearm, in

violation of 18 U.S.C. § 922(g). A jury convicted him of all counts on May 27, 2009. On September

16, 2009, he was sentenced to a term of 1,524 months (127 years), to be followed by three years of

supervised release. Frazier timely filed a notice of appeal on September 29, 2009.

                                                  II

       We review de novo Frazier’s claim that the Hobbs Act and 18 U.S.C. § 924(c) convictions

require proof that the offenses had a substantial effect on interstate commerce. See United States v.

Davis, 473 F.3d 680, 681 (6th Cir. 2007). The Hobbs Act provides that “[w]hoever in any way or

degree obstructs, delays, or affects commerce or the movement of any article or commodity in

commerce, by robbery . . . shall be fined under this title or imprisoned . . . .” 18 U.S.C. § 1951(a).

                                                -2-
No. 09-6186
United States v. Frazier

In order to prevail under the Hobbs Act, “the Government must prove two elements: (1) interference

with interstate commerce (2) in the course of a substantive criminal act.” United States v. Ostrander,

411 F.3d 684, 691 (6th Cir. 2005). Title 18 U.S.C. § 924(c)(1)(A) provides for additional

punishment for “any person who, during and in relation to any crime of violence . . . uses or carries

a firearm, or who, in furtherance of any such crime, possesses a firearm.”

       This court has repeatedly held that the Hobbs Act requires the government to prove only that

the offense had a de minimis effect on interstate commerce to satisfy the jurisdictional requirement.

United States v. Baylor, 517 F.3d 899, 901-02 (6th Cir. 2008); Davis, 473 F.3d at 681-83. Our

previous published opinions require us to reject Frazier’s challenge to the de minimis standard.

Because Frazier’s challenge to his convictions for use of a firearm during a crime of violence under

18 U.S.C. § 924(c) is predicated on the invalidity of his Hobbs Act convictions, it also fails.

       Frazier did not raise in his brief the issue of whether the government offered sufficient

evidence at trial to satisfy the de minimis standard. Had he done so, we would find that there was

sufficient evidence to establish the interstate nexus required for each of the charges in this case.

Each victim purchased supplies from out of state or provided accommodations to out-of-state guests.

Thus, a rational juror could have found that Frazier’s actions had a de minimis effect on interstate

commerce, and that is all that is required. See, e.g., United States v. Smith, 182 F.3d 452, 456 (6th

Cir. 1999) (government met burden where stores robbed did substantial business in products

originating from out of state).

                                                 III

       For the reasons stated, we affirm Frazier’s convictions.

                                                -3-